 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LORENZO MAYS, et al.,                               No. 2:18-cv-2081 KJN P
12                        Plaintiffs,
13            v.                                          ORDER
14    COUNTY OF SACRAMENTO,
15                        Defendant.
16

17          This matter came on for further scheduling conference on January 17, 2019, before the

18   undersigned. Attorneys Aaron J. Fischer, Disability Rights California, and Margot K.

19   Mendelson, Prison Law Office, appeared for plaintiffs. Attorneys Todd H. Master and Shawn M.

20   Ridley appeared for defendant. Upon review of the parties’ joint discovery plan, and observing

21   that Magistrate Judge Cousins is mediating settlement discussions, the undersigned declines to

22   schedule the case at this time. Defense counsel stated he would be in contact with Judge Cousins

23   on February 8, and that defendant’s goal is to have another settlement conference by late

24   February. Additionally, plaintiff’s counsel stated that they expect something in writing from

25   defendant by the first or second week of February. Therefore, shortly after confirming a date for

26   a further settlement conference, the parties shall file a brief joint statement with this court

27   advising the case status, including the date for follow-up with Judge Cousins, and a proposed date

28   thereafter for the parties to file a further joint statement regarding scheduling, and to set a further
 1   scheduling hearing.
 2            IT IS SO ORDERED.
 3   Dated: January 18, 2019
 4

 5

 6

 7   /cw/mays2081.oah2

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                  2
